        Case 5:18-cv-01983-LCB Document 76 Filed 09/23/20 Page 1 of 4                        FILED
                                                                                    2020 Sep-23 PM 07:31
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION


 NUCLEAR DEVELOPMENT LLC,                  )
                                           )
       Plaintiff,                          )
                                           )
 v.                                        )
                                                   Case No.: 5:18-CV-01983-LCB
                                           )
                                                            UNOPPOSED
 TENNESSEE VALLEY                          )
 AUTHORITY,                                )
                                           )
       Defendant.                          )


              DEFENDANT’S MOTION TO FILE UNDER SEAL

      Defendant Tennessee Valley Authority (“TVA”) hereby moves to file under

seal its unredacted brief in support of its motion for summary judgment and the

exhibits attached to that brief that contain confidential information. Plaintiff is being

served with unredacted copies.

      TVA is filing this motion to comply with paragraph 11 of this Court’s

Protective Order dated July 1, 2019. (Doc. 47). That provision requires all briefs

and other papers containing or referring to materials designated as confidential by

one of the parties as confidential to be filed with a motion to seal. The table of

contents for the exhibits to the brief identifies the exhibits that contain confidential

information. This table of contents is attached hereto as Exhibit A.
        Case 5:18-cv-01983-LCB Document 76 Filed 09/23/20 Page 2 of 4




      TVA is simultaneously filing redacted copies of its brief and exhibits using

the Court’s CM/ECF system. TVA will deliver an unredacted copy of the brief by

email to the Court’s chambers. TVA will deliver by hand delivery to the Clerk

unredacted copies of the brief and exhibits to be uploaded if this motion is granted.

The copies delivered to the Clerk will be in paper format and on a thumb-drive in

pdf format.

      TVA requests that the Court grant this motion to allow the filing under seal of

TVA’s unredacted brief and exhibits as timely filings for a summary judgment

motion under the Court’s Scheduling Order.

      Respectfully submitted this 23rd day of September, 2020.



                                       s/ Matthew H. Lembke
                                       Attorney for Defendant

                                       OF COUNSEL:

                                       Matthew H. Lembke
                                       Riley McDaniel
                                       BRADLEY ARANT BOULT CUMMINGS LLP
                                       1819 Fifth Avenue North
                                       Birmingham, Alabama 35203-2119
                                       Telephone: (205) 521-8000
                                       Facsimile: (205) 521-8800
                                       mlembke@bradley.com
                                       rmcdaniel@bradley.com

                                       David D. Ayliffe
                                       Jill McCook
                                       Office of the General Counsel
                                          2
Case 5:18-cv-01983-LCB Document 76 Filed 09/23/20 Page 3 of 4




                           TENNESSEE VALLEY AUTHORITY
                           400 West Summit Hill Drive, WT6
                           Knoxville, Tennessee 37902
                           Telephone: (865) 632-3052
                           ddayliffe@tva.gov
                           jemccook@tva.gov




                             3
        Case 5:18-cv-01983-LCB Document 76 Filed 09/23/20 Page 4 of 4




                         CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020, a true and correct copy of the
foregoing was filed electronically with the Clerk of Court using the CM/ECF system,
which will send electronic notification of such filing to all counsel of record:

                               Caine O’Rear, III
                               HAND ARENDALL HARRISON SALE, LLC
                               Post Office Box 123
                               Mobile, Alabama 36601
                               corear@handarendall.com

                               Edward Shane Black
                               HAND ARENDALL LLC
                               102 South Jefferson Street
                               Athens, Alabama 35611
                               sblack@handarendall.com

                               Larry David Blust
                               HUGHES SOCOL PIERS RESNICK DYM, LTD.
                               70 West Madison Street, Suite 4000
                               Chicago, Illinois 60602
                               lblust@hsplegal.com


                                            s/ Matthew H. Lembke
                                              OF COUNSEL




                                        4
